Citation Nr: 0713382	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-38 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
hearing loss in the left ear. 

2.  Entitlement to a disability evaluation greater than 10 
percent for arthritis of the right knee.  

3.  Entitlement to a disability evaluation greater than 20 
percent for arthritis of the lumbar spine.  

4.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to March 
1975, from October 1977 to September 1986, and from June 1987 
to November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  



The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has Level I hearing loss in his service-
connected left ear and Level I hearing loss in his non-
service-connected right ear.  

2.  The veteran does not have limitation of motion in his 
right knee, and there is no x-ray evidence of the involvement 
of 2 or more major joint groups or 2 or more minor joint 
groups, with occasional incapacitating exacerbations.  

3.  The veteran does not have limitation of motion in his 
lumbar spine, and there is no x-ray evidence of the 
involvement of 2 or more major joint groups or 2 or more 
minor joint groups, with occasional incapacitating 
exacerbations.


CONCLUSIONS OF LAW

1.  The criteria for a higher evaluation for hearing loss in 
the left ear have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.1-4.7, 4.21, 4.85, 
4.86, Diagnostic Code (DC) 6100 (2006).  

2.  The criteria for a higher evaluation for right knee 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DCs 5003, 5010 
(2006).

3.  The criteria for a higher evaluation for arthritis of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DC 5292, 5293 
(as in effect prior to September 26, 2003), DCs 5003, 5437 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a September 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

The letters discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
claims, no higher rating or effective date will be assigned.  
As such, there is no prejudice to the veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, appropriate 
notice was issued prior to the unfavorable AOJ decision that 
is the basis of this appeal.  As such, the timing 
requirements under Pelegrini have been satisfied.    

Duty to assist

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran is claiming entitlement to increased ratings for 
left ear hearing loss, arthritis of the right knee, and 
arthritis of the lumbar spine.  In this regard, disability 
ratings are determined by applying the criteria established 
in VA's Schedule for Rating Disabilities, which is based upon 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

A.  Left ear hearing loss

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for left ear hearing 
loss.

With respect to the veteran's left ear hearing loss claim, 
impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  
Specifically, impaired hearing shall be considered a 
disability when the auditory thresholds in any of the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less. 38 C.F.R. § 3.385 
(2006).

Once a disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).  

The veteran here is only service-connected for hearing loss 
in the left ear.  In this vein, 38 C.F.R. § 3.383(a)(3) 
provides that, where the evidence demonstrates hearing 
impairment in one ear compensable to a degree of 10 percent 
or more as a result of service-connected disability and 
hearing impairment as a result of nonservice-connected 
disability that meets the provisions of 38 C.F.R. § 3.385 in 
the other ear, compensation is payable as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.

In the present case, the veteran's service-connected left ear 
hearing loss is not evaluated as at least 10 percent 
disabling.  As such, 38 C.F.R. § 3.383 is not applicable.  
Given this, the hearing acuity of his right ear must be 
considered normal for the purposes of evaluating the service-
connected disability at issue. VAOPGCPREC 32-97, 62 Fed. Reg. 
63,604 (July 1, 1997); see also Boyer v. West, 11 Vet. App. 
477, 479-80 (1998), aff'd Boyer v. West, 210 F.3d 1351 
(2000).  Accordingly, a designation of Level "I" is assigned 
for the right ear.


The veteran underwent a VA audiological evaluation in October 
2003.  At that time, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
LEFT

15
15
25
60

The average puretone threshold was 29 in the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent.  

Applying the findings of the October 2003 VA audiologic 
examination to the rating criteria for hearing impairment, 
the Board concludes that there is no basis for a compensable 
rating assignment for the veteran's left ear hearing loss.  
Considering that the veteran's left ear manifests an average 
puretone threshold of 29 decibels, and 96 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the veteran's left ear hearing loss to be Level I 
impairment.  Moreover, based on the audiometric findings 
noted above, the provisions of 38 C.F.R. § 4.86, addressing 
exceptional patterns of hearing impairment, are inapplicable.   

In sum, the veteran's right ear hearing acuity is designated 
as Level I hearing loss.  The veteran's left ear hearing 
acuity is designated as Level I hearing loss.  Applying those 
findings to 38 C.F.R. § 4.85, Table VII, a noncompensable 
evaluation is derived.  

Based on the foregoing, the competent evidence does not 
support a compensable rating for the veteran's left ear 
hearing loss.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

B.  Right knee arthritis

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for right knee arthritis, 
pursuant to Diagnostic Code 5010.

Under Diagnostic Code 5010, the rater is instructed to rate 
as degenerative arthritis, Diagnostic Code 5003.  That Code 
section in turn instructs the rater to evaluate the 
disability on the basis of limitation of motion for the 
specific joint or joints involved.  If the limitation of 
motion is noncompensable, a 10 percent rating is warranted 
when there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is warranted where there is x-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

In October 2003, the veteran underwent a VA joints 
examination.  The examiner found that the veteran had normal 
range of motion in his right knee.  The veteran had no 
crepitus, swelling, or instability.  As such, a higher 
evaluation under Diagnostic Code 5260 or 5261 is not 
warranted.  Moreover, in reaching this conclusion the Board 
has considered additional functional limitation due to 
factors such as pain, weakness, fatigability and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, as already 
explained, the objective evidence indicates normal right knee 
findings, and does not demonstrate additional functional 
limitation.  

The Board has also considered whether the veteran is entitled 
to a compensable rating under any alternate Diagnostic Code.  
However, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as 
the evidence fails to demonstrate impairment of the tibia or 
fibula, a higher rating is not possible under Diagnostic Code 
5262.  Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of either flexion or extension 
to a compensable degree, as already discussed.  Thus, 
assignment of separate evaluations for limitation of flexion 
and extension of the right leg is not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In the present case, a separate evaluation under Diagnostic 
Code 5257 is not appropriate.  Although the veteran is 
service-connected for arthritis affecting the right knee, the 
claims file does not establish such arthritis by x-ray 
evidence.  To the contrary, the examiner stated that an x-ray 
taken in October 2003 was normal.  No other radiographic 
evidence indicates degenerative changes of the right knee.  
In any event, even if right knee arthritis was established by 
x-ray, assignment of a separate rating under Diagnostic Code 
5257 would still not be appropriate here.  Indeed, the 
competent evidence of record does not contain findings of 
instability.  Rather, the veteran denied locking or giving 
away of the right knee upon VA examination in October 2003 
VA.  Objectively, the knee and patella were stable, with 
negative drawer sign and negative McMurray's sign.  Moreover, 
no other competent evidence establishes laxity of the right 
knee.  Thus, there is no basis for a separate evaluation due 
to instability here.  

In conclusion, the evidence does not support an evaluation in 
excess of 10 percent for the veteran's service-connected 
right knee arthritis.  Likewise, there is no basis for 
assignment of a separate rating for instability of the knee.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

C.  Arthritis of the lumbar spine

Throughout the rating period on appeal the veteran is 
assigned a 20 percent evaluation for arthritis of the lumbar 
spine.  

The veteran filed his claim on September 10, 2003.  It is 
observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision during the 
pendency of this appeal, effective September 26, 2003.  

Under the previous version of the rating criteria in effect 
when the veteran filed his claim for an increased rating, the 
RO assigned the veteran's disability a 20 percent rating 
under DC 5003-5292.  38 U.S.C.A. § 4.71a (2003).  The 
criteria for Diagnostic Code 5003 are discussed above.  Under 
Diagnostic Code 5292, a 20 percent evaluation is assigned 
when there is moderate limitation of motion of the lumbar 
spine.  A 40 percent evaluation is assigned when there is 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a (2003).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

The claims folder contains no medical evidence referable to 
the lumbar spine dated prior to September 26, 2003.  
Therefore, the Board, by necessity, will consider evidence 
dated after such time in determining whether a higher rating 
is possible under the old version of the law.  

Here, the veteran underwent a VA spine examination in October 
2003.  The veteran reported gradual onset of discomfort in 
his lumbar spine.  He reported that walking caused lumbar 
spine discomfort and that his pain radiated to the right 
lower extremity.  Upon examination, the veteran had a normal 
posture and gait.  He could stand on heels and toes easily.  
The examination of the lumbar spine was normal, with normal 
ranges of motion and reflexes.  

Based on the foregoing, the veteran does not have severe 
limitation of motion of the lumbar spine.  Rather, his 
examination showed that he had a normal range of motion.  
Additionally the veteran's VA treatment records do not show 
that he has limitation of motion in his lumbar spine.  In 
April 2004, the veteran reported low back pain and 
discomfort.  No restriction in range of motion was noted.  
There is no probative evidence of record to show that the 
veteran has severe limitation of motion of the lumbar spine.  
Thus, Diagnostic Code 5292, as in effect prior to September 
26, 2003, cannot serve as a basis for an increased rating 
here.  

The Board has also considered whether any alternate 
Diagnostic Codes in effect prior to September 26, 2003, can 
enable an increased rating here.  As the evidence indicates 
disc disease, Diagnostic Code 5293, for intervertebral disc 
syndrome, is applicable.  

As in effect at the time the veteran filed his claim on 
September 10, 2003, Diagnostic Code 5293 states that 
intervertebral disc syndrome is to be evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 4 weeks, but less than 6 weeks, during a 
previous 12-month period.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

In analyzing the chronic orthopedic manifestations of the 
veteran's lumbar arthritis and disc disease, the Board again 
notes that VA examination in October 2003  indicated normal 
lumbar range of motion.  No other competent evidence of 
record reflects otherwise.  Therefore, a 10 percent rating 
for mild limitation of motion is warranted under Diagnostic 
Code 5292.  In finding that a rating in excess of that amount 
is not warranted, the Board has appropriately considered 
additional functional limitation due to factors such as pain 
and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Again, despite the 
veteran's subjective complaints, function was normal upon 
objective examination.  

No other Diagnostic Codes in effect prior to September 26, 
2003, afford a higher evaluation than 10 percent for the 
veteran's orthopedic manifestations of low back disability.  
Indeed, there is no showing of muscle spasm on extreme 
forward bending, loss of lateral spine motion, or similar 
symptoms such as to warrant a 20 percent rating under 
Diagnostic Code 5295.  No other Diagnostic Codes apply.  

Regarding the veteran's neurologic manifestations of his 
service-connected low back disability, the Board acknowledges 
his complaints of radiating pain.  However, upon VA 
examination in October 2003, leg raise testing was negative 
and reflexes were normal.  No other competent evidence 
reveals neurologic symptomatology.  Therefore, there is no 
basis for assignment of a compensable evaluation for the 
neurologic manifestations of a low back disability.

Because a separate 10 percent evaluation for orthopedic 
symptomatology and a separate noncompensable evaluation for 
neurologic symptomatology would not yield a higher combined 
disability evaluation than the single 20 percent rating 
currently assigned for the period prior to September 26, 
2003, Diagnostic Code 5293 does not enable a grant of 
separate ratings here.  

In sum, there is no basis for an increased rating under any 
Diagnostic Code in effect prior to September 26, 2003.  

Effective September 26, 2003, the general rating formula for 
diseases and injuries of the spine provides for a 20 percent 
evaluation where the evidence demonstrates
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 for lumbosacral strain; Diagnostic Code 5238 for 
spinal stenosis; and Diagnostic Code 5243 for intervertebral 
disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 20 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5238, and 5243.  Indeed, a finding 
of forward flexion of the thoracolumbar spine 30 degrees or 
less, or ankylosis of the lumbar spine, is required in order 
for the veteran to qualify for an evaluation in excess of 20 
percent.  Thus, based on the analysis of those criteria set 
forth above, the veteran remains entitled to no more than a 
20 percent evaluation for his service-connected low back 
disability for the period from September 26, 2003 under the 
General Rating Formula for Diseases and Injuries of the 
Spine. 

Note (1) of the general rating formula provides for 
assignment of a separate neurologic rating.  However, as 
already discussed, the record contains no abnormal neurologic 
findings.  Thus, no separate rating is possible here.

In conclusion, a rating in excess of 20 percent for a low 
back disability is not possible, under either the current 
schedular criteria or that in effect prior to September 26, 
2003.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Final considerations

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

A compensable evaluation for hearing loss in the left ear is 
denied.  

A higher evaluation for arthritis of the right knee is 
denied.  

A higher evaluation for arthritis of the lumbar spine is 
denied.  


REMAND

In his October 2004 Form 9, the veteran expressed 
disagreement with the RO's August 2004 rating decision 
denying service connection for a left knee disability.  The 
Board interprets his statements regarding his left knee as a 
timely notice of disagreement (NOD).  

The evidence of record does not reflect that a statement of 
the case (SOC) has been issued in response to the veteran's 
notices of disagreement, pursuant to 38 C.F.R. § 19.26 
(2006).

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  


Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the 
appeal initiated by the veteran from the 
August 2004 rating decision denying 
entitlement to service connection for a 
left knee disability.  The veteran and 
his representative should be advised of 
the need to file a substantive appeal if 
the veteran wishes to complete an appeal 
from that determination.

If the veteran timely perfects his appeals as to this issue, 
the case should be certified to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


